    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Consult your lawyer before signing this lease — it has important legal
consequences.


BUSINESS LEASE


The Landlord and the Tenant agree to lease the Rental Space for the Term and at
the Rent stated, as follows:
(The words Landlord and Tenant include all landlords and all tenants under this
lease.)


Landlord: National Electronic Alloys Inc.                  Tenant Integrated
Alarm Services             
       Print or type                                                         
 Print or Type 
3 Fir Court                         PO Box 321                              
Address                                                     Residence address
Oakland, NJ 07436                      Oakland, NJ
07436                         


Rental Space South Side, 2nd
 Floor                                                
3500 Sq. Ft.                                                     
Phone: 201-337-9400                                             


in the building at 3 Fir
Court                                                   
                        Address

Date of Lease June 1, 2006    
Term
Beginning June 1, 2006   
Ending July 31, 2007   


Security $3500.00 - 1 month  
Broker. The Landlord and the Tenant recognize No Brokers are involved  


Liability Insurance. Minimum amounts: for each person injured $500,000 for any
one accident  $1,000,000 for property damage $250,000  


Municipal Real Estate Taxes $ In rent
 
Based Year ____ Percent of Increase ____%    Rent for the Term is $     


The Rent is payable in advance on the first day of each month, as follows: $3500
a month    


Option: 2, 3 or 4 year, same price as above.  
 
Use of Rental Space 10 Hour day 6 days a week  To be used as office space
only        
 


Additional agreements  
a) Snow plowing by Landlord. Included are also Real Estate Taxes, electricity,
gas, & water.        
b) 14 parking spaces allocated to tenant.      
c) Rubbish removal dumpster provided by Landlord    
d) No chemical or hazardous waste allowed.
Telephone, fax communications are the responsiblity of tenant.  Building
is equiped for fibre optic connection.     


 

--------------------------------------------------------------------------------


 
Table of Contents






1.  
Possession and Use

2.  
Delay in Giving Possession

3.  
No Assignment or Subletting

4.  
Rent and Additional Rent

5.  
Security

6.  
Liability Insurance

7.  
Unavailability of Fire Insurance, Rate Increase

8.  
Water Damage

9.  
Liability of Landlord and Tenant

10.  
Real Estate Taxes

11.  
Acceptance of Rental Space

12.  
Quite Enjoyment

13.  
Utilities and Services

14.  
Tenant’s Repairs, Maintenance, and Compliance

15.  
Landlord’s Repairs and Maintenance




16.  
No Alterations

17.  
Signs

18.  
Access to Rental Space

19.  
Fire and Other Casualty

20.  
Eminent Domain

21.  
Subordination to Mortgage

22.  
Tenant’s Certificate

23.  
Violation, Eviction, Re-entry and Damages

24.  
Notices

25.  
No Waiver

26.  
Survival

27.  
End of Term

28.  
binding

 
 

1.  
Possession and Use

The Landlord shall give possession of the Rental Space to the Tenant for the
Term. The Tenant shall take possession of and use the Rental Space for the
purpose stated above. The Tenant may not use the Rental Space for any other
purpose without the written consent of the Landlord.


The Tenant shall not allow the Rental space to be used for any unlawful or
hazardous purpose. The Tenant is satisfied that the Rental Space is zoned for
the Use stated. The Tenant shall obtain any necessary certificate of occupancy
or other certificate permitting the Tenant to use the Rental Space for that Use.


The Tenant shall not use the Rental Space in any manner that results in (1) an
increase in the rate of fire or liability insurance or (2) cancellation of any
fire or liability insurance policy on the Rental Space. The Tenant shall comply
with all requirements of the insurance companies insuring the Rental Space. The
Tenant shall not abandon the Rental Space during the Term of this Lease or
permit it to become vacant for extended periods.



2.  
Delay in Giving of Possession

This paragraph applies if (a) the Landlord cannot give possession of the Rental
Space to the Tenant on the beginning date and (b) the reason for the delay is
not the Landlord’s fault. The Landlord shall not be held liable for the delay.
The Landlord shall then have 30 days in which to give possession. If possession
is given within that time, the Tenant shall accept possession and pay the Rent
from that date. The ending date of the Term shall not change. If possession is
not given within that time this Lease may be cancelled by either party on notice
to the other.



3.  
No Assignment or Subletting

The Tenant may not do any of the following without the Landlord’s written
consent; (a) assign this Lease (if the Tenant is a corporation, the sale of a
majority of its shares shall be treated as an assignment), (b) sublet all or any
part of the Rental Space or (c) permit any other person or business to use the
Rental Space.


4. Rent and Additional Rent
Tenant shall pay the Rent to the Landlord at the
Landlord’s address.
 
If the Tenant fails to comply with any agreement in this Lease, the Landlord may
do so on behalf of the Tenant. The Landlord may charge the cost to comply,
including reasonable attorney’s fees, to the Tenant as “additional rent”. The
additional rent shall be due and payable as Rent with the next monthly Rent
payment. Non- payment of additional rent shall give the Landlord the same rights
against the Tenant as if the Tenant failed to pay the Rent.
 
5. Security
The Tenant has given to the Landlord the Security stated above. The Security
shall be held by the Landlord during the Term of this Lease. The Landlord may
deduct from the Security any expenses incurred in connection with the Tenant’s
violation of any agreement in this Lease. For example, if the Tenant does not
leave the Rental Space in good condition at the end of the Term, the Security
may be used to put it in good condition. If the amount of damage exceeds the
Security, the Tenant shall pay the additional amount to the Landlord on demand.
.
If the Landlord uses the Security or any part of it during the Term, the Tenant
shall on demand pay the Landlord for the amount used. The amount of the Security
is to remain constant throughout the Term. The Security is not to be used by the
Tenant for the payment of Rent. The Landlord shall repay to the Tenant any
balance remaining within a reasonable time after the end of the Term. The Tenant
shall not be entitled to interest on the Security


If the Landlord’s interest in the Rental Space is transferred, the Landlord
shall turn over the Security to the new Landlord. The Landlord shall notify the
Tenant of the name and address of the new Landlord. Notification must be given
within 5 days after the transfer, by registered or certified mail. The Landlord
shall then no longer be responsible to the Tenant for the repayment of Security.
The new Landlord shall be responsible to the Tenant for the return of the
Security in accordance with the terms of this Lease.


6. Liability Insurance
The Tenant shall obtain, pay for, and keep in effect for the benefit of the
Landlord and the Tenant public liability insurance on the Rental Space. The
insurance company and the broker must be acceptable to the Landlord. This
coverage must be in at least the minimum amounts stated above.


All policies shall state that the insurance company cannot cancel or refuse to
renew without at least 10 days written notice to the Landlord.


The Tenant shall deliver the original policy to the Landlord with proof of
payment of the first year’s premiums. This shall be done not less than 15 days
before the Beginning of the Term. The Tenant shall deliver a renewal policy to
the Landlord with proof of payment not less than 15 days before the expiration
date of each policy.


7. Unavailability of Fire Insurance, Rate Increases
If due to the Tenant’s use of the Rental Space the Landlord cannot obtain and
maintain fire insurance on the Building in an amount and form reasonably
acceptable to the Landlord, the Landlord may cancel this Lease on 30 days notice
to the Tenant. If due to the Tenant’s use of the Rental Space the fire insurance
rate is increased, the Tenant shall pay the increase in the premium to the
Landlord on demand.


8. Water Damage
The Landlord shall not be liable for any damage or injury to any persons or
property caused by the leak or flow of water from or into any part of the
Building.


9. Liability of Landlord and Tenant
The Landlord shall not be liable for injury or damage to any person or property
unless it is due to the Landlord’s act or neglect. The Tenant is liable for any
loss, injury or damage to any person or property caused by the act or neglect of
the Tenant or the Tenant’s employees. The Tenant shall defend the Landlord from
and reimburse the Landlord for all liability and costs resulting from any injury
or damage due to the act or neglect of the Tenant or the Tenant’s employees.


10. Real Estate Taxes
The Landlord shall pay the yearly Municipal Real Estate Taxes on the Building in
the amount stated above. This is the tax assessed for the Base Year stated
above. The Tenant shall pay the Percent of Increase stated above of each yearly
increase in the Municipal Real Estate Taxes over the tax for the Base Year. The
Tenant shall pay this amount yearly in one sum within 30 days of the Landlord’s
written request accompanied by a copy of the current year’s tax bill. The
Tenant’s liability for this payment shall be pro-rated for any part of the year
the Tenant does not occupy the Rental Space under this Lease.






2

--------------------------------------------------------------------------------




11. Acceptance of Rental Space
The Tenant has inspected the Rental Space and agrees that the Rental Space is in
satisfactory condition. The Tenant accepts the Rental Space “as is”.


12. Quiet Enjoyment
The Landlord has the right to enter into this Lease. If the Tenant complies with
this Lease, the Landlord must provide the Tenant with undisturbed possession of
the Rental Space.


13. Utilities and Services
The Tenant shall arrange and pay for all utilities and services required for the
Rental Space, including the following:
(a) Heat   (c) Electric
(b) Hot and cold water (d) Gas
All by Landlord


The Landlord shall pay for the following utilities and services:






The Landlord is not liable for any inconvenience or harm caused by any stoppage
or reduction of utilities and services beyond the control of the Landlord. This
does not excuse the Tenant from paying Rent.


14. Tenant’s Repairs, Maintenance, and Compliance
The Tenant shall:


(a) Promptly comply with all laws, orders, rules and requirements of
governmental authorities, insurance carriers, board of fire underwriters, or
similar groups.


(b) Maintain the Rental Space and all equipment and fixtures in it in good
repair and appearance.


(c) Make all necessary repairs to the Rental Space and all equipment and
fixtures in it, except structural repairs.


(d) Maintain the Rental Space in a neat, clean, safe, and sanitary condition,
free of all garbage.


(e) Keep the walks, driveway, parking area, yard, entrances, hallways, and
stairs clean and free from trash, debris, snow and ice.


(f) Use all electric, plumbing and other facilities in the Rental Space safely.


(g) Use no more electricity than the wiring or feeders to the Rental Space can
safely carry.


(h) Promptly replace all broken glass in the Rental Space.


(i) Do nothing to destroy, deface, damage, or remove any part of the Rental
Space.


(j) Keep nothing in the Rental Space which is inflammable, dangerous or
explosive or which might increase the danger of fire or other casualty.


(k) Promptly notify the Landlord when there are conditions which need repair.


(l) Do nothing to destroy the peace and quiet of the Landlord, other tenants, or
persons in the neighborhood.


(m) Avoid littering in the building or on its grounds.
 
The Tenant shall pay any expenses involved in complying with the above.
 
 
 
3

--------------------------------------------------------------------------------


 
15. Landlord’s Repairs and Maintenance
The Landlord shall:


(a) Maintain the public areas, roof and exterior walls in good condition.


(b) Make all structural repairs unless these repairs are made necessary by the
act or neglect of the Tenant or the Tenant’s employees.


(c) Make necessary replacements of the plumbing, cooling, heating and electrical
systems, except when made necessary by the act or neglect of the Tenant or the
Tenant’s employees.


(d) Maintain the elevators in the Building, if any.


16. No Alterations
The Tenant may not make any changes or additions to the Rental Space without the
Landlord’s written consent. Any changes or additions made without the Landlord’s
written consent shall be removed by the Tenant on demand.


All changes or additions made with the Landlord’s written consent shall become
the property of the Landlord when completed and paid for by the Tenant. They
shall remain as part of the Rental Space at the end of the Term. The Landlord
may demand that the Tenant remove any changes or additions at the end of the
Term. The Tenant shall promptly pay for all costs of any permitted changes or
additions. The Tenant shall not allow any mechanic’s lien or other claim to be
filed against the Building. If any lien or claim is filed against the Building,
the Tenant shall have it promptly removed.
 
17. Signs
The Tenant shall obtain the Landlord’s written consent before placing any sign
on or about the Rental Space. Signs must conform with all applicable municipal
ordinances and regulations.


18. Access to Rental Space
The Landlord shall have access to the Rental Space on reasonable notice to the
Tenant to (a) inspect the Rental Space (b) make necessary repairs, alternations,
or improvements, (c) supply services, and (d) show it to prospective buyers,
mortgage lenders, contractors or insurers.


The Landlord may show the Rental Space to rental applicants at reasonable hours
on notice to the Tenant within 6 months before the end of the Term.


The Landlord may enter the Rental Space at any time without notice to the Tenant
in case of emergency.


See 18D & E on following page.


19. Fire and Other Casualty
The Tenant shall notify the Landlord at once of any fire or other casualty in
the Rental Space. The Tenant is not required to pay Rent when the Rental Space
is unusable. If the Tenant uses part of the Rental Space, the Tenant must pay
Rent pro-rata for the usable part.


If the Rental Space is partially damaged by fire or other casualty, the Landlord
shall repair it as soon as possible. This includes the damage to the Rental
Space and fixtures installed by the Landlord. The Landlord need not repair or
replace anything installed by the Tenant.


Either party may cancel this Lease if the Rental Space is so damaged by fire or
other casualty that it cannot be repaired within 90 days. If the parties cannot
agree, the opinion of a contractor chosen by the Landlord and the Tenant will be
binding on both parties.
 
4

--------------------------------------------------------------------------------


 
This Lease shall end if the Rental Space is totally destroyed. The Tenant shall
pay Rent to the date of destruction.


If the fire or other casualty is caused by the act or neglect of the Tenant or
the Tenant’s employees, the Tenant shall pay for all repairs and all other
damage.


20. Eminent Domain
Eminent domain is the right of a government to lawfully condemn and take private
property for public use. Fair value must be paid for the property. The taking
occurs either by court order or by deed to the condemning party. If any part of
the Rental Space is taken by eminent domain, either party may cancel this lease
on 30 days notice to the other. The entire payment for the taking shall belong
to the Landlord. The Tenant shall make no claim for the value of this Lease for
the remaining part of the Term.


21. Subordination to Mortgage
In a foreclosure sale all mortgages which now or in the future affect the
Building have priority over this Lease. This means that the holder of a mortgage
may end this Lease on a foreclosure sale. The Tenant shall sign all papers
needed to give any mortgage priority over this Lease. If the Tenant refuses, the
Landlord may sign the papers on behalf of the Tenant.


22. Tenant’s Certificate
At the request of the Landlord, the Tenant shall sign a certificate stating that
(a) this Lease has not been amended and is in effect, (b) the Landlord has fully
performed all of the Landlord’s agreements in this Lease, (c) the Tenant has no
rights to the Rental Space except as stated in this Lease, (d) the Tenant has
paid all Rent to date, and (e) the Tenant has not paid Rent for more than one
month in advance. The Certificate shall also list all the property attached to
the Rental Space owned by the Tenant.


23. Violation, Eviction, Re-entry and Damages
The Landlord reserves a right of re-entry which allows the Landlord to end this
Lease and re-enter the Rental Space if the Tenant violates any agreement in this
Lease. This is done by eviction. Eviction is a court procedure to remove a
tenant. Eviction is started by the filing of a complaint in court and the
service on a tenant of the complaint and a summons to appear in court. The
Landlord may also evict the Tenant for any other cause allowed by law. After
obtaining a judgment for possession and compliance with the warrant of removal,
the Landlord may re-enter and take back possession of the Rental Space. If the
cause for eviction is non-payment of Rent, notice does not have to be given to
the Tenant before the Landlord files a complaint. If there is any other cause to
evict, the Landlord must give to the Tenant the notice required by law before
the Landlord files a complaint for eviction.
The tenant is liable for all damages caused by the Tenant’s violation of any
agreement in this Lease. This includes reasonable attorney’s fees and costs. The
rights and remedies of the Landlord under this Lease are not intended to be
inclusive but as additional to all other rights and remedies allowed to the
Landlord by law.


After eviction the Tenant shall pay the unpaid Rent for the Term or until the
Landlord re-rents the Rental Space, if sooner. If the Landlord re-rent the
Rental Space for less than the Tenant’s Rent, the Tenant shall pay the
difference until the end of the Term. The Tenant shall not be entitled to any
excess resulting from the re-renting. The Tenant shall also pay (a) all
reasonable expenses incurred by the Landlord in preparing the Rental Space for
re-renting and (b) commissions paid to a broker for finding a new tenant.


24.  Notices
All notices given under this Lease must be in writing. Each party must accept
and claim the notices given by the other. Unless otherwise provided by law, they
may be given by (a) personal delivery, or (b) certified mail, return receipt
requested. Notices shall be addressed to the Landlord at the address written at
the beginning of this Lease and to the Tenant at the Rental Space.


25. No Waiver
The Landlord’s failure to enforce any agreement in this Lease shall not prevent
the Landlord from enforcing the agreement for any violations occurring at a
later time.


5

--------------------------------------------------------------------------------


26. Survivial
If any agreement in this Lease is contrary to law, the rest of the Lease shall
remain in effect.


27. End of Term
At the end of the Term the Tenant shall (a) leave the Rental Space clean, (b)
removal all of the Tenant’s property, (c) remove all signs and restore that
portion of the Rental Space on which they were placed, (d) repair all damage
caused by moving, and (e) return the Rental Space to the Landlord in the same
conditions as it was at the beginning of the Term except for normal wear and
tear.


If the Tenant leaves any property in the Rental Space, the Landlord may (a)
dispose of it and charge the Tenant for the cost of disposal, or (b) keep it as
abandoned property.


28. Binding
This Lease binds the Landlord and the Tenant and all parties who lawfully
succeed to their rights or take their places.


29. Full Agreement
The parties have read this Lease. It contains their full agreement. It may not
be changed except in writing signed by the Landlord and the Tenant.
 
18 D. Landlord is to have a key for emergency services.
18 E. Landlord has the right to enter space to access stairway to roof for
necessary maintenance purposes.


30.  Tenant may not bring any pets, dogs, cats or animals into the building at
any time.


31.  This is a “No Smoking” Building and those that do must do so outside the
building.


32.  Tenant is responsible for light bulb replacement.


33. If tenant is in good standing with Landlord, tenant will have the first
option to renew lease at mutually agreed upon date.


34. Tenant is responsible for cleaning leased area.


35. Tenant is to deposit the equivalent of 1 month’s rent for security not to be
interest bearing and not to be considered rent at the end of the lease.


36. Occupancy Permit and any charges or fees is the responsibility of tenant
although Landlord will assist with any data necessary.


37. Tenant’s SIC # is 7382 and is responsible for it’s compliance.


 
Signatures   The Landlord and the Tenant agree to the terms of this Lease by
signing below. If a party is a
Corporation, this Lease is signed by its proper corporate officers and its
corporate seal is affixed.




Witnessed or attested by:                 National Electronic Alloys
Inc.          SEAL
                                    Landlord




_______________________________               ___________________________________     SEAL
As to
Landlord                                                                Landlord


                                                                           _______________________________     SEAL 
                                                           Tenant

/s/ Bruce E. Quay     5/10/06       _________________________________ SEAL
As to Tenant             Tenant
 
 
6

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------